 OHIO CONSOLIDATED TELEPHONE COMPANY"375the unit or a refusal-to-bargain charge seeking to obtain a redeter-mination of the status of the employees involved.13 One of the funda-mental purposes of Congress in Section 9 (c) of the Act was to deviseamethod whereby the scope of the entire unit involved would bebefore the Board so that most, if not all, of the possible unit problemscould be resolved at one time and a certification could issue whichwould be binding upon the parties.We do not think that Congresswished to place the Board in the position of dissipating its funds andenergies in the capacity of arbitrator, mediator, or conciliator byproviding a forum for parties to submit their questions on a piecemealbasis without any reasonable assurance that the Board's determinationwill thereby finally resolve even the specific problem presented bythe parties.14This is not a discretionary matter. It is a fundamental questionof the existence of legal power.Being convinced that the Board hasbeen acting beyond the scope of its delegated powers under the Act inmaking such determinations, we have no alternative but to discon-tinue doing" so and to dismiss the petition forthwith.15[The Board dismissed the petition.]CHAIRMAN LEEDOM and MEMBER BEAN, dissenting :We would in accordance with existing authority 16 process the in-stant petition as a motion for clarification of the unit and would decidethis "case on its merits.IsAdvisory opinions have never been given by the Federal courts. 15 Corpus Juris785.Story,Constitution(5th ed.)section 1571.14 See Section 4 (a) of the Act which provides in pertinent part, "Nothing in this Actshall be construed"to authorize the Board to appoint individuals for the purpose of conciliation or mediation, .'-To the extent that the cases cited in footnote 3,supra,and other similar decisionsare inconsistent with our decision herein,they are hereby overruled.19 See footnote 3,supra.Ohio Consolidated Telephone Company,PetitionerandCommuni-cationsWorkers of America,AFL-CIO.Case No. 9-RM 143.June 27, 1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act,. a hearing was held before Thomas M. Sheeran,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.118 NLRB No. 45. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organization involved claims to represent certainemployees of the Employer.3.For a number of years the Employer has recognized the Unionas the exclusive bargaining representative of a unit of all its employ-ees, excluding guards, confidential employees, professional employees,and supervisors as defined in the Act, and such other employees whomay be excluded from time to time by mutual agreement.The partieshave had contractual relations on this basis without benefit of aBoard certification.However, the Employer now would excludefrom this unit the following classifications of employees upon theground that they are supervisory within the meaning of Section2 (11) of the Act : Head lineman, head switchman, service assistant,and head house serviceman.The Union contends that the aforemen-tioned classifications are nonsupervisory and that they have been, andare now, properly a part of the overall unit which both parties agreeis appropriate.The Employer concedes that the Union representsa majority of its employees including those holding the job titles inquestion.Neither party requests an election.Therefore, the soleissue which the parties are asking the Board to determine is as tothe status of the head linemen, head switchmen, service assistants, andhead house serviceman.For the detailed reasons which' we have given in the recentBellTelephonecase,'we find that the Board is without power to make therequested determination.Accordingly, we shall dismiss the petitionforthwith.2[The Board dismissed the petition.]MEMBER BEAN took no part in the consideration of the above Deci-sion and Order.1TheBell TelephoneCompany of Pennsylvania,118 NLRB 371.9Although Chairman Leedom disagreedwiththe holding in theBellcase, footnote 1,supra,he now deems himself bound by the majority finding therein.T. P. Taylor & Company,Inc.; T.P. TaylorDrugs, Inc.; and T. P.Taylor & Company of Indiana'andRetail Clerks Union LocalNo. 445,Retail Clerks International Association,AFL-CIO,Petitioner.Case No. 9-RC-2963. June 27, 1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harold M. Kennedy,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.IThe name ofthe Employerappears as amended at the hearing.118 NLRB No. 49.